Title: To George Washington from Colonel Henry Beekman Livingston, 29 March 1777
From: Livingston, Henry Beekman
To: Washington, George



Peaks Kill [N.Y.] 29th March 1777
May it Please Your Excellency

Since I received Your Favour we have had a Visit from the Enemy at this Post abot 500 in Number after waiting untill they were Landed

Colo. Courtlandts Regiment and my own being all the Men that were present were Orderd to a Hill Back of Mrs Mandeviles House—the Enemy Drew up Opposite on an Eminence fronting us about 400 Yards Disstant when we received Orders from Genl McDougal to Retreat which was done with Regularity after destroying all Stores our Strength being insufficient to remove them this Happened on Sunday last on the Monday following in the Evening their Advanced Guard was Attacked Briskly by one Hundred Men under the Command of Lt Colo: Willett who Obliged them to retire with precipitation to their Main Body no Pursuit being Made the Enemy Reimbarkqued without Molestation and on Tuesday Made sail for New York—The Necessary Occasions of the Regiment Obliges me to Request Your Excellency to Transmit by the Bearer Capt. Lawrence Nine thousand Dollars by the time this Reaches Your Excellency they will have five Months Pay due to them—You will be so Obliging as to Excuse this Scrall as our Inconveniencies are Many at this Place Occasioned by the Greatest Part of our Barracks being Burnt. After Most Respectful Complimts to Mrs Washington I Am with Essteem Your Excellencies Most Obt Servt

Henry B. Livingston

